OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS

                                     AUSTIN

GlwLDc. MANN
 *-.  .val-L



    Honoreble 8. L;.IAW
    Presldant, Board of Dirootors

    Houston, TXrar
    Dear Sir:




               We are in norlpt 0
     in whioh you nquert our opin
     orizad to be pal6 to the Vice
                                                   ature, ltemlzea the sal-


                                                          August 31,
                                                              1941




                                                           $3,600.00

                                                            )E,%00.00
                l '&.mlnlstration
                (zl'w$(;
                       month8 exoept as
          SW    Prcssldent. . . . . . . , . $S,OOO.OO       #s,ooo.oo
          363 Vice-Presldw2tand efoou-
              tive assistant . . . . , . $6,600.00          ~5,500.00
          364 Secretary to the President  ~~,OOO.OO         :e ,ooo.oo
              Regfistrar*sorri00
          365 Registrar . . . . . . . . . $4,000.00         $4,000,00~
Hon. F. LI.Law, Page 2.


          The foregoing itemized 8alarle8 are payable out of the
General Revenue Fund of the State.
          You state in your letter that ln addition to the above
appropriationsout of the GeneralReverue?und the Prerldcnt*s8alary
Is eupplementedout of locel fund8 by the Board or Directors 80 that
his total arsual 8alary 18 &2,000.00. The Boar&or Dlreotors al80
8upplemcntethe aalarles of other.snployecsand you desire to be ad-
vised whether the !llce-President18salary may be supplementedso a8 to
equal uot more than SO$ of $12,000.00,or whether it 18 Umltcd   to
SO$ of f8,OOO.OOwhich i8 the General Revenue ?und appropriation
ror the President.

          The following provlaionsappear In the EducationalAppro- -
prlatlon Bill, 8. B. No. 255, Acts 46th tiglslature:
          -he expenditureof the appropriationsherein made-
     -d  authorizedwhether from the State General Revenue Fund,
     local Institutionalfunds or any other receipts and funds
     whatsoever,except bequests and gilts, shall be subject to
     the rollowlng provlelon8: . . .
          *Subsection (2) Salary Prorlslona. No salary appro-
     prlated hcrelh shall be supplementedout of student fee
     funds, dotitory   funds, or local funds, except out .otthe
     Pure Feed Fuud at the Agriculturaland Mechanical College
     or out of funds received from the Unlted States Government
     or its agencies, unless eo'ordcred by the governing board
     ot,the institutionto which euch salary or 8alarlcs apply,
     at a regular meeting with at least a majority of the rem-
     hero of such board present, and auoh order shall be entered
     In the minutes of the prkeedlngs of said board and ehall set
     forth tully the reason8 therefor. No tull time lnstruotlonel
     ealary a8 itemized herein shall be adjusted to exceed an amount    -
     above the msxl~ full professor*8 salary a8 herein Itemized
     to be appropriatedfrom the General Revenue Fund of the
     Statesfor the particular institutionto which 8ald salary or
     salarles~apply,unless the maximum salary is being r$oelred,
     in which ease euoh adjustment may be.made not to exceed ten
     per oent above such msxlmum salary 80 received.   It 18
     rurther provided that oompeneationfor correspondenceand/or
     extensionteaching as provided herein and compeneationfrom
     bequests end gifts, unless 80 llmlted by the donor, shall
     be excluded from the salary limltatlohsof this paragraph.
     The rate of the salary peid an employee of any lnetitution
     named herein for service8 during a summer session *hall not
     exceed the salary rate paid t&e employee for the ssme or
     elmilar 8ervlces during the long 8e88ion of that institu-
     tion. . .
Hon. P. E. law, Page 3


          "'S‘jLk3*0t10n   (16). The Board of Regents or the
        University or Texas and the Board of Directors or
        A. 6 M. College of TCXCS ere hereby expressly author-
        ized to create a position of rice-presidentin each of
        eeld inStitUtion8,     lr in the opinion of said Board8 lt
        1s advisable to create said position, and fix the salary
        ior Sam out Or lOOa institutionalfunds et not exceed-
        lng eighty (80$) per cent of the salary authorizedh&rein
        for the president of said respective lnstltutlons.'
          Authority for the creation of the office of Vice-President
is fdund in the General Laws, in Artlola 2613, R.C.S., 1925, which
reads ln part as follows:
             *The Board OS DlrOCtOrS is charged with the duties
        and empowered to do and perfom the acts hereinafterset
        rorth a8 follow8:
             "1. The board shall, when necessary, appoint the
        president and proressors of the oollege and such other
        orfloers as, iror time to tlme, they msy think proper
        to keep the college in SUOOCI88fUi operstion,dnd may
        from time to time abolish any office that 1s in their
        4udgmentunnc6es8ary.w
          Clearly it 18 contemplatedthrt General‘Fundapproprla-
tione for sa&rlee msy be supplementedWorn looal funds upon the
properly exercised authority of the governing board. The question
re8ol~c8 itself into a determinationof what the phrase "salary
authorizedherein," a8 used in Subsection (16) means. It will be
noted that the bill does not llmlt the amount9i,W$ of the salary
ltearizedtherein for the Pr88ldent; the llmitatlon 18 aO$ or the
amount authorized. ?&at Ml.ary does thle appropriationbill auth-
orize.for the President of A. & I,!.
                                   College?
          First, it authorize8 &,OOO.OO of hi8 salary as the state'8
part, to be paid out of the General Revenue fund. But that Is only
a part of the salary authorized to.be paid the President. The bill
further authorize8 the governing board to supplement his salary out
of local funds in an amount to bc'detenclnedby the board.   It could
not be euccessrullycontended that the governing board 18 not auth-
orized to fix an additional amount out or local lnstitutlonalfunds.
The Preeldentte total salary when so tired 18 clearly authorlzcid
by H. B. Ho. 225 to the extent o? the full a.mciunt
                                                  paid. Ir the bill
authorlees the governing board to pay the Prealdedt )12,000.00,
then It would follow that it 18 authorized to pay the Vice-President
not to exoeed gO$ of that amount.
Hon. F:Y.   &w,   Page 4


          We oall attention
                         _ to the partloularworddingof 6ubseotion
(la) which would apparently +lt+he   paymcntot such a salary to
only one pOSitiOn as vice-prerldent.
          Xt 18 our opinion that the Yioe-President of A. &Y.
College may be paid a salary not to exceed @Cfbof the total salary
paid the Pnsident tromboth /he General Revenue Fund and the State
and local fund8 of the 88hoo1, end such SabCy is not Umlted to
80% of the amunt appropriatedas the State.8 part rroa General
Revenue.
                                      .TOUrS very truly
                                 ATTORREY OEXFiRALOF TRXAS


                                 BY         /~/.Cecil.C.~~~=&




                                  Approved Oplplon Comittee
                                  By:.B.W.B. Ohelrman